DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Sablak et al. (US 20050275723 A1, hereinafter “Sablak”)
Lee et al. (US 20200012871 A1, hereinafter “Lee”)
Naser et al. (Infrastructure-free NLoS Obstacle Detection for Autonomous Cars, Nov. 2019, hereinafter “Naser”)
Myhill et al. (US 20180276874 A1, hereinafter “Myhill”)

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/12/2021, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The rejection under 112(b) of claims 1-21 has been withdrawn. 

Applicant's arguments filed 10/12/2021 with regard to 35 U.S.C 103 have been fully considered but they are not persuasive. 
Applicant’s Arguments/Remarks: Applicant argues that Sablak uses homography matrices to transform the user-selected masks between successive camera images specifically because the camera 22 changes position during use. In other words, the camera 22 is purposefully tilted, panned, etc. in order to maximize the surveillance range and, thus, the system 20 is specifically designed to accommodate this movement.

In Lee, however, the vehicle interior is captured within a single camera 101 field of view (see Fig. 7). More specifically, it appears a single, stationary camera 101 captures the entirety of the vehicle interior intended for surveillance. Since the camera 101 in Lee does not move or change fields of view, there is no reason to believe that successive images from the camera are shifted or transformed from one another. One having ordinary skill in the art would therefore have no need to compare multiple images from the camera 101 to determine how the images have shifted, rotated, etc. from one another. Rather, only a determination whether object(s) have moved is needed.
Examiner’s Response: examiner disagrees with applicant assertion above that the system of Sablak in intended to be used specifically because the camera changes position during use. For example the homography matrix can be generated even if the field of view of the camera does not change because the mask can be generated for a flag that is considered to have static motion. In other words the homographic matrix can be generated as long there is a change in the live image and the previous image or template although the coordinate of the masks can remain the same if the position or the angle of the camera do not change. Furthermore, the zoom or focal length can also be adjusted which would have similar effect even if the camera is fixed (Sablak [0077]-[0080]). Similarly in Lee the images can be captured using a single fixed camera that captured images at different instance and compare such that if an object is moved or is located at the position that require adjustment of a seat for example in order for the occupant of the vehicle to be able to reach it. As we can see the comparison between successive is mage to generate a homographic matrix can be done similarly whether the camera change position or the object or (Sablak [0007], [0014]). Regardless the process is the same and are both taught by the combine cited prior arts.
Applicant’s Arguments/Remarks: Additionally, both the privacy masks and virtual masks in Sablak that are transformed by homographic matrix are specifically areas in which motion is not detected or monitored. In other words, the system 20 in Sablak does not look for objects within area(s) of an image that have been transformed by homography matrix. That said, using masks transformed by homography matrices in Lee would not serve the intent and purpose of Lee of tracking objects in the vehicle interior. Consequently, combining the homographic transformation logic of Sablak into the stationary camera 101 of Sablak would not be obvious to one having ordinary skill in the art. For these reasons, it is respectfully submitted that amended claim 1 is patentable over the combination of Sablak and Lee and therefore allowable.
Examiner’s Response: again examiner disagrees with applicant assertion above that both the privacy masks and virtual masks in Sablak that are transformed by homographic matrix are specifically areas in which motion is not detected or monitored. Applicant fails to include the motion mask as well which is determine for static motion and object motion that are transform by the homographic matrix. The privacy mask, the static mask and the virtual mask can all be used to generate the motion mask (Sablak [0014]) and initial motion mask can be generated to determine all the masks in the image such as privacy mask, static mask and motion mask. And the virtual mask can be used to remove the static motion such as a flag (figs. 15-17). In other words the motion mask is modified by use of the virtual mask. A moving object of interest is tracked in the acquired images based upon the modified motion mask. For instance the transformation homographic matrix is used to calculate all the masks or motion masks and static motion on selected virtual mask are removed. Furthermore, the virtual mask is use to track the (Sablak [0125]-[0127], [0140], figs. 15-17).  The same motion tracker with the use of homographic matrix is used but with an updated information for object tracking.
Applicant’s Argument/Remarks: Furthermore, Sablak does not adjust the position or field of view of the camera 22 based on the homography matrix. Rather, the homography matrix is used to transform the user-defined masks between images as the camera 22 moves. In other words, the homography matrix is used to adjust the masks in response to camera movement — not adjust the camera in response to the homography matrix. Accordingly, the combination of Sablak and Lee does not teach or suggest a method of adjusting a camera within a vehicle interior that includes adjusting at least one of a position and orientation of a camera within a vehicle interior based on at least one degree of freedom difference determined from a homography matrix, as recited in amended claim 17. Consequently, it is respectfully submitted that amended claim 17 is patentable over the combination of Sablak and Lee and therefore allowable.
Examiner’s Response: examiner disagrees with applicant assertion above that Sablak does not teach adjusting the field of view of the camera based on the Homographic matrix. Sablak teaches adjusting the view of the camera to center the object being tracked after removing static motion based on homographic matrix (Sablak [0131]-[0138], [0140],  figures 15-17).

In response to applicant's argument that one having ordinary skill in the art would not combine the teachings of Sablak and Lee to track objects in a vehicle interior using homography matrices because the camera 101 in Lee is stationary whereas the camera 22 in Sablak intentionally moves. Accordingly, the combination of Sablak and Lee does not teach or suggest a method of processing an image within a vehicle interior with a camera that includes acquiring a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here Sablak teaches wherever there is a motion in the image is of interest including static motion and motion of an object such as a person. And Sablak further adjust the field of view, (zoom, tilt for example) based on the motion of the object being tracked (Sablak [0131]-[0138], figures 15-17).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the system of Sablak can be applied in many different environment without undue burden to one of ordinary skill in the art. The system can be applied to any room, car, truck or boat to determine the movement of any particular object.
Claims 2-10, 12-16, and 18-24 depend at least on either claim 1 or 17 and are therefore not allowable for the same reason given above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22-24 recites in part “wherein the camera has a fixed position in the vehicle” a thorough review of application as original disclosed fails to provide sufficient support for the limitation as claimed. On the contrary applicant in paragraph [0005] applicant discloses that at least one of a position and orientation of the camera is adjusted. Appropriate correction and or explanation are respectfully requested



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (US 20050275723 A1, hereinafter “Sablak”) in view of Lee et al. (US 20200012871 A1, hereinafter “Lee”).
Regarding claims 1, 11 and 17:

Sablak teaches a method of processing an image with a camera (Sablak [0003], [0007], [0050], figs 1 2-5 and 14 where Sablak discloses a method system and program for processing images including moving image), comprising:
acquiring a live image (Sablak [0003], [0007], [0010], [0012], [0050], figs 1 2-5 and 14 where Sablak discloses current image using a video camera for tracking object ;
comparing the live image to a template image of the vehicle interior having an associated region of interest to generate a homography matrix (Sablak [0061]-[0064]-[0067], [0077]-[0078], [0133], figs 1 2-5 and 14, where Sablak discloses comparing sequential images); and
(Sablak [0061]-[0064], [0132]-[0135],  [0111]-[0115], figs 1 2-5 and 14, where Sablak discloses applying homographic matrix to align the mask region for object detection and movement).
Sablak fails to explicitly teach if the images are images taken within an interior area of a vehicle. 
	Lee teaches a processing device for monitoring the inside of a vehicle wherein images of the inside vehicle are captured to determine if an object has been move meaning falling in the inside of the vehicle and region or regions where the object is located are monitored. The system, method and program determine the change within the vehicle surrounding. To determine if the object has falling and the location the object has falling to previous images are compare to current or live image and depending on the location where the object has falling to adjusting some setting within the vehicle such as the seat position (Lee [0002]-[0008], [0010], [0069]-[0071], figs. 1-2, and 9).
Therefore, taking the teachings of Sablak and Lee as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to take images from an inside a vehicle to compare current image with previous images to determine the location of an object and if an object has been move from location to another using homographic matrix, in order to increase safety and convenience to allow the occupant or the driver to quickly find the object so that their eyes can stay on the road or determine if the falling object is in a dangerous location. 
Claims 2-7, 9-10, 12-14, 16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (US 20050275723 A1, hereinafter “Sablak”) in view of Lee et al. (US 20200012871 A1, hereinafter “Lee”) and in view of Naser et al. (Infrastructure-free NLoS Obstacle Detection for Autonomous Cars, Nov. 2019, hereinafter “Naser”).
Regarding claims 2 and 12:
Sablak in view of Lee teaches all the limitations of this claim except further comprising determining differences between the live image and the template image in at least one degree of freedom from the homography matrix.
 However Sablak teaches rotating the privacy mask to align it with the current image using the homographic matrices because there are deviation between them as we can see the deviation can be more than one degree of freedom (Sablak [0063]-[0064]-[0067], [0083], [0130], figs. 7, 10 and 11). Furthermore Naser in the same line of endeavor teaches a system for object detection and image registration wherein multiple image are transformed into a same coordinate system. This process can be split into four steps: (1) feature detection (e.g., oriented FAST and rotated BRIEF (ORB), scale-invariant feature transform (SIFT), or speeded up robust features (SURF)); (2) feature matching; (3) estimating the homography based on the matched feature points; and (4) resampling and transformation of the image with an appropriate interpolation technique. These steps lead to (Eq. 1), in which a homography H transforms points of two planes (up to a scale-factor s) with 8 Degrees of Freedom (DOF) (Naser section III. A. Image Registration).
Therefore, taking the teaching of Sablak, Lee and Naser as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determining differences between the live image and the ideally aligned image in at least one 
Regarding clams 3, 13 and 18:
Sablak in view of Lee and in view of Naser teaches wherein the at least one degree of freedom difference comprises translation of the live image relative to the template image (Sablak [0063]-[0064]-[0067], [0083], [0130], figs. 7, 10 and 11; Naser section III. A. Image Registration]).
Regarding claims 4, 14 and 19:
Sablak in view of Lee and in view of Naser teaches wherein the at least one degree of freedom difference comprises rotation of the live image relative to the template image (Sablak [0063]-[0064]-[0067], [0083], [0130], figs. 7, 10 and 11; Naser section III. A. Image Registration], where either image can be rotated since the same technique for the mask can be applied for the live image as well).
Regarding claims 5 and 20:
Sablak in view of Lee and in view of Naser teaches wherein the step of comparing the live image to the template image comprises image matching the live image to the template image (Sablak [0007], [0062]-[0064]-[0067], [0083], [0110], [0130], figs. 7, 10 and 11; Naser section III. A. Image Registration
Regarding claim 6:
Sablak in view of Lee and in view of Naser teaches wherein the image matching comprises Oriented FAST and rotated BRIEF feature detection (Naser section III. A. Image Registration)
Regarding claim 7:
Sablak in view of Lee and in view of Naser teaches further comprising ignoring the object when the object is outside the calibrated region of interest (Sablak [0061]-[0064]-[0067], [0077]-[0078], [0133] figs 1 2-5 and 14; Lee [0002]-[0008], [0010], [0059], [0069]-[0071], figs. 1-2, and 9).
Regarding claim 9:
Sablak in view of Lee and in view of Naser teaches wherein comparing the live image to the template image comprises generating and comparing keypoints between each of the live image and the template image (Sablak [0061]-[0064]-[0067], [0077]-[0078], [0133] figs 1 2-5 and 14-15; Lee [0002]-[0008], [0010], [0059], [0069]-[0071], figs. 1-2, and 9; Naser section III. A. Image Registration).

Regarding claims 10 and 16:
Sablak in view of Lee and in view of Naser teaches wherein the homography matrix reflects differences between a field of view of the camera capturing the template image and a field of view of the camera capturing the live image (Sablak [0061]-[0064]-[0067], [0077]-[0078], [0133] figs 1 2-5 and 14; Lee [0002]-[0008], [0010], [0059], [0069]-[0071], figs. 1-2, and 9; Naser section III. A. Image Registration).
Regarding claim 21:
Sablak in view of Lee and in view of Naser teaches wherein each of the at least one degree of freedom differences has a threshold range associated therewith, wherein the least one of a position and orientation of the camera is adjusted only when the degree of freedom difference is outside the associated threshold range (Sablak [0061]-[0064]-[0067], [0077]-[0078], [0133] figs 1 2-5 and 14; Lee [0002]-[0008], [0010], [0059], [0069]-[0071], figs. 1-2, and 9; Naser section III. A. Image Registration).
Regarding claims 22-24:
Sablak in view of Lee and in view of Naser teaches Wherein the camera has a fixed position in the vehicle and the homography matrix reflects misalignment of the camera between taking the template image and the live image (Lee [0140], fig. 7 where the camera may perform zooming while remained fixed. A camera having moving capability does not mean it is moving all the time.).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (US 20050275723 A1, hereinafter “Sablak”) in view of Lee et al. (US 20200012871 A1, hereinafter “Lee”) and in view of Naser et al. (Infrastructure-free NLoS Obstacle Detection for Autonomous Cars, Nov. 2019, hereinafter “Naser”) and in view of Myhill et al. (US 20180276874 A1, hereinafter “Myhill”).
Regarding claims 8 and 15:
The combination above fails to explicitly teach further comprising ignoring the object when less than a predetermined percentage of a detected object overlaps with the calibrated region of interest.
However, Myhill in the same line of endeavor teaches an automated system where image of in the line of sight of camera is taking and objects are detected and some occluding objects may be ignored. For example, nearby objects may be ignored if they are less than the minimum obstacle distance from the camera, as they are likely to pass quickly in the foreground (Myhill [0063]).
. 
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        December 7, 2021